Citation Nr: 0524024	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1953 to October 
1959.  He died in May 1989.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The case was remanded by the Board for 
further development in March 2001.  The Board issued a 
decision in March 2002 denying the claim.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2003, 
the Secretary of Veterans Affairs and the appellant, through 
her representative, filed a joint motion to remand the case 
to the Board.  The Court granted that motion in May 2003.  
The Board in turn remanded the case to the RO in October 
2003.  The case is now before the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim, and which portion of any such information 
or evidence is to be provided by the claimant and which 
portion, if any, the VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102 and 5103.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles (John) v. Principi, 16 Vet. App. 370 (2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the joint motion, it was stated that the Board had not 
adequately addressed whether the VA had specifically provided 
the appellant with notice of the allocation of burdens of 
obtaining evidence, and otherwise complied with the VCAA's 
duty to inform provisions.  The Board was instructed to 
address that issue on remand.  In addition, the joint motion 
specified that additional efforts should be made to attempt 
to obtain the veteran's treatment records.  For this reason, 
the Board remanded the case in October 2003.  The RO 
subsequently issued VCAA notification letters in May 2004 and 
June 2005.  The RO also obtained copies of the treatment 
records from the veteran's final hospitalization at a VA 
facility in May 1989.

In an informal hearing presentation of August 2005, the 
veteran's representative requested that the case be remanded 
again for additional development.  After reviewing the 
record, the Board agrees that another remand is required to 
comply with the VA's duty to assist under the VCAA.  First, 
the Board notes that the RO attempted to obtain private 
treatment records and received a response from the West 
Florida Medical Center Clinic that they had been unable to 
locate any medical records on the veteran.  Significantly, 
the response also stated that "you may want to request 
records from the hospital also."  The letter specified that 
"The request for medical records needs to be sent to: 
Columbia West Florida Medical Center, 8383 North Davis 
Highway, Pensacola, FL 32514."  No additional effort was 
made to obtain such records, and the RO did not advise the 
appellant of the alternate possible source of such records.  
The Board notes that some, but not all of the veteran's 
treatment records from that hospital are contained in the 
claims file.  Of particular significance would be records 
from the year preceding the veteran's death.  In light of 
this, a remand is required.  

The Board also notes that the representative has requested 
that additional efforts be made to obtain a VA investigation 
report pertaining to the veteran's death which the appellant 
believes exists.  The Board has noted that a memo from the 
acting health care system director in December 1998 indicated 
that no investigation records were found.  However, the same 
memo also indicated that the treatment records, which have 
now been obtained, could not be located.  In light of this, 
and in light of the VA's special duty to assist with respect 
to Federal government records, the Board concludes that 
another attempt to obtain any investigation report is 
warranted.  

Finally, the veteran's representative has requested that 
another VA medical opinion be obtained, to take into 
consideration the VA treatment records which were recently 
located.  The Board notes that when an opinion was obtained 
in June 2001, the examiner only had access to the veteran's 
hospital discharge summary and the claims file which 
contained the death certificate.  In light of the fact that 
numerous additional records from the final hospitalization 
have since been obtained, a more fully informed opinion may 
now be rendered.  

The Board also notes that the opinion in June 2001 consisted 
of only two sentences, and a more detailed opinion would be 
helpful.  Moreover, he did not provide an explanation for 
that conclusion.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
decide a claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); Bloom v. West, 12 Vet. App. 185 (1999). 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should provide the appellant 
with copies of the VA medical treatment 
records which were obtained in December 
2004.  

2.  The RO should attempt to obtain the 
veteran's private medical treatment 
records from the Columbia West Florida 
Medical Center, 8383 North Davis Highway, 
Pensacola, FL 32514.  The RO must inform 
the appellant as to any evidence which 
cannot be obtained.  

3.  The RO should make additional efforts 
to obtain any VA investigation records 
pertaining to the veteran's death 
hospitalization at the VA Medical Center 
unless the RO concludes that the records 
do not exist or that further efforts to 
obtain those records would be futile.  
The RO must inform the appellant as to 
any evidence which cannot be obtained.  

4.  Thereafter, the RO should obtain 
another VA medical opinion with respect 
to the likelihood that the veteran's 
death was caused or accelerated by the 
hospitalization and treatment provided by 
the VA in May 1997.  The claims file, 
including all VA hospitalization records 
from May 1989, must be provided for 
review.  The Board notes that because the 
claim was filed prior to October 1, 1997, 
the appellant is not required to show 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical or surgical 
treatment.  The opinion should include an 
explanation for the opinion.  

5.  The RO should review all additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




